El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
La parte apelada presentó el 15 de febrero último una moción solicitando la desestimación del recurso establecido en este caso porque habiéndose archivado el escrito de ape-lación el 15 de junio de 1922 aun no se había radicado la transcripción de los autos. La parte apelante se opuso pre-sentando dos certificaciones y una declaración jurada de las *693cuales resulta: que en efecto el escrito de apelación se ar-chivó el 15 de junio de 1922; que aun antes de esa fecha el ahogado de la parte apelante solicitó del taquígrafo de la corte las notas de la evidencia y el taquígrafo no pudo en-tregárselas hasta el 12 de septiembre de 1922; que la ape-lante fué solicitando y obteniendo prórrogas de la corte para radicar su exposición del caso y pliego de excepciones a los efectos de la apelación interpuesta; que vigente la última prórroga, la apelante, el 4 de octubre de 1922, presentó la exposición del caso y pliego de excepciones en la secretaría del tribunal sentenciador; que dicho tribunal entró en vacacio-nes el primero de noviembre de 1922 y renovó su trabajo el 2 de enero de 1923; que el 15 de febrero último la apelante pidió a la corte de distrito que no habiéndose señalado, a pesar de lo dispuesto en el párrafo 4 del artículo 299 del Código de Enjuiciamiento Civil, día para la vista y apro-bación de la exposición presentada, hiciera dicho señala-miento, y que la corte de distrito en efecto había señalado el 23 de febrero último para dicha vista y aprobación.
La moción de la apelada se llamó para la vista el 12 de marzo último. El acto fué suspendido y transferido para el 19 de marzo en que tuvo lugar. El mismo día 19 de marzo quedó archivada la transcripción de los autos.
Invoca la apelada la regla 59 de las de este tribunal en apoyo de su moción. Dicha regla dice:
“Expirado el término de noventa días desde la fecha en que se presentare el escrito de apelación, y no obstante las prórrogas con-cedidas por la corte.inferior, el Tribunal a discreción podrá deses-timar una apelación que no haya sido anteriormente registrada en este tribunal, mediante moción presentada ,al efecto, si se probare satisfactoriamente que el apelante no ha proseguido su apelación con la diligencia debida o de buena fe, o que tal apelación es frí-vola.”
Aceptando que no obstante las leyes posteriores decre-tadas por la Legislatura sobre la materia, dicha regla esté *694en. todo sn vigor y por tanto que esta corte, no obstante las prórrogas concedidas por la inferior, pueda desestimar el recurso, no estamos en el caso de ejercitar nuestra discre-ción en el sentido que pretende la apelada, porque los he-chos no demuestran una negligencia tal que justifique la de-sestimación del recurso.
De acuerdo con la ley, es la misma corte la que debe hacer el señalamiento, y si bien el apelante, que es el llamado a gestionar su apelación, debe ser activo, no se ha demostrado aquí que su falta de gestión durante la última quincena de octubre y durante el mes de enero de 1923, sea bastante para concluir que fué tan negligente que su falta de negligencia pueda y deba castigarse con la pérdida de sn apelación.
En tal virtud debe declararse sin lugar la moción de la apelada.

Sin lugar la desestimación.

Jueces concurrentes: Sres. Asociados Wolf, Al drey, Hutchison y Franco Soto.